Citation Nr: 1436705	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for intervertebral disc syndrome (IVDS) of the lumbar spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to April 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In July 2012, the Board remanded this claim for further development and consideration, which since has been completed, in turn allowing the Board to proceed to deciding the appeal of this claim.


FINDINGS OF FACT

During his initial VA compensation examination in December 2006, the Veteran had forward flexion limited to just 50 degrees when considering the effect of his pain on his range of motion; during his subsequent VA examination in January 2009 his pain did not cause additional limitation of his forward flexion since it was to the normal 90 degrees, but his forward flexion again was restricted to just 60 degrees during his most recent November 2012 VA examination when considering the effect of his pain.


CONCLUSIONS OF LAW

From May 1, 2007 to January 9, 2009, the criteria are met for a higher 20 percent initial rating for the IVDS of the lumbar spine, status post laminectomy; from January 10, 2009 to October 30, 2012, however, the criteria are not met for this higher rating, only instead a lesser 10 percent rating; though since November 1, 2012, the criteria again are met for the higher 20 percent rating for this service-connected low back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the July 2007 rating decision at issue, a November 2006 letter satisfied all notice elements under the VCAA.  It informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claim, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.


Also keep in mind that this claim arose in the context of him trying to establish his underlying entitlement to service connection for his low back disability, which since has been granted.  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating or effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran received the required SOC, also since has received an SSOC, citing the applicable statutes and regulations and discussing the reasons or bases for assigning the rating he has initially received and no higher rating.  He therefore has received all required notice concerning this "downstream" initial-rating claim.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance would help substantiate the claim.

Here, to this end, the Veteran's STRs and post-service VA medical records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim in terms of showing his entitlement to a greater level of compensation.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


Here, VA examinations were performed in December 2006, January 2009, and November 2012.  The examinations, especially when considered in combination, are adequate for rating purposes, as the examiners reviewed the claims file for the history of this disability, examined the Veteran personally, and described his disability in sufficient detail to enable the Board to make a fully informed decision regarding its severity in relation to the applicable rating criteria.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners, other than to disagree with their findings regarding the severity of his low back disability.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran equally has not alleged, and there is no evidence suggesting, that there has been a material change in the severity of his low back disability since he was last examined in November 2012.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of this claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of this claim.

III. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (first applying this practice in the initial-rating context).  But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath, 1 Vet. App. 589.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling, so noncompensable, under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

IV. Analysis

The Veteran's service-connected low back disability (IVDS of the lumbar spine, status post laminectomy) has been initially rated as 10-percent disabling effectively since May 1, 2007, the day after his retirement from the service, under DC 5243.  38 C.F.R. §§ 4.20, 4.71a.

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Degenerative Disc Disease (DDD), i.e., IVDS based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine covers DCs 5235-42.  DC 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also DC 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  DC 5003, as well as DCs 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  DCs 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).


For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

The Veteran had a VA general medical examination in December 2006.  He reported having an L4-L5 discectomy in November 2005, so the year prior.  He also reported constant pain in his spine at the LS-S1 level that had gotten worse over the past three years.  He described the pain as aching and burning and a ten on a scale of one to ten.  He said the pain occurred when doing physical activity or after squatting for long periods, but was relieved by rest and prescription pain medication.  He also described a dull ache in his lower back and stated he could not stand up straight, perform sit-ups, run or stand for long periods of time, or bend over and touch his toes without discomfort.  There was no radiation of pain on movement, although he did have right paraspinal muscle spasm and tenderness.  Range of motion measurements were flexion to 70 degrees with pain at 50 degrees, extension to 20 degrees with pain at the end, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  After repetitive use, range of motion was additionally limited by pain, fatigue, and lack of endurance.  Range of motion was not additionally limited by weakness and incoordination.  The diagnosis after X-ray was lumbar spine degenerative arthritis changes.

On VA examination in January 2009, the Veteran reported that the discectomy in November 2005 had provided some relief of his pain and discomfort, but he was still symptomatic.  He also stated that he had a new bulge in the L5-S1 area, and he had received multiple injections for his pain.  He reported such symptoms as discomfort sitting or standing for long periods of time.  He also said driving aggravated his back, as did working on cars.  He reported a history of fatigue, decreased motion, stiffness, weakness, constant pain of moderate severity with radiation to his lower extremities, and severe weekly flare-ups that lasted one to two days and were precipitated by stooping and bending.  He reported limiting his activity to prevent flare-ups.  He also reported incapacitating episodes of IVDS; however, he had not had any incapacitating episodes in the previous 12 months.  

On objective physical evaluation he was observed to have a normal gait.  Range of motion measurements were flexion to 90 degrees, extension to 10 degrees, right and left lateral rotation to 15 degrees, and right and left lateral flexion to 15 degrees.  The examiner noted there was objective evidence of pain on motion, including following repetition, but there was no evidence of additional limitations after three repetitions.  X-rays showed normal vertebral alignment, DDD with disc space narrowing and mild osteophyte formation at L4-L5, and mild facet arthropathy at the same level.  The examiner also noted the Veteran had lost one week of work in the past year due to his low back pain, and that his low back disability caused significant effects on his job as a field software engineer.

During the most recent VA examination in November 2012, the Veteran reported such symptoms as pain, especially when bending to work on his car or tie his shoes, which was worse on the left side.  He stated that he did not think the previous examination had taken into consideration the effect his low back problems on his day-to-day life and the quality of his life.  He also reported experiencing flare-ups of low back pain.  Range of motion measurements were forward flexion to 70 degrees with pain at 60 degrees, extension to 20 degrees with pain at the end, right lateral flexion to 35 degrees with pain at 30 degrees, left lateral flexion to 20 degrees with pain at the end, right lateral rotation to 50 degrees with pain at 55 degrees, and left lateral rotation to 25 degrees with pain at the end.  After repetitive-use testing with three repetitions, the Veteran had forward flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 55 degrees, and left lateral rotation to 40 degrees.  The examiner noted the Veteran had additional limitation of motion following repetitive-use testing, and he had functional loss and/or functional impairment after repetitive use that consisted of less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner indicated the Veteran had IVDS, but that he had not had any incapacitating episodes over the past 12 months.


Review of the Veteran's VA treatment records does not reflect ongoing treatment for his low back disability.

But the results of his VA compensation examinations, especially the results of the range-of-motion testing when considering the effect of his chronic pain, show he is entitled to a higher 20 percent initial rating for his low back disability, albeit then the lesser 10 percent rating, but then back to the higher 20 percent level.  So, in this way, the Board is "staging" the rating for his disability to compensate him for this variance in its severity.  See Fenderson, 12 Vet. App. at 125-26.

First, when considering the results of his initial VA compensation examination in December 2006, although his forward flexion was to 70 degrees, he began experiencing pain at just 50 degrees.  Moreover, after repetitive use, there was confirmation his range of motion was additionally limited by pain, fatigue, and lack of endurance, though not additionally by weakness and incoordination.  He therefore had sufficient restriction in his forward flexion, when considering the effect of his pain, to warrant assigning a higher 20 percent rating under the General Rating Formula because his range of motion in this direction was within the required 31- to 60-degree spectrum.  One must also recognize that initial evaluation was only about a year after his low back surgery in November 2005.

During his subsequent (intervening) January 2009 VA compensation examination, however, he did not have sufficient restriction in his range of motion, including on forward flexion, to warrant a rating higher than 10 percent - even when considering the effect of his chronic pain on his range of motion.  To wit, his forward flexion was to 90 degrees, so entirely normal, and the examiner indicated that, although there was objective evidence of pain on motion, including following repetition, there was no evidence of additional limitations after three repetitions (i.e., after repetitive-motion testing).  Moreover, when considering the ranges of motion in the other directions (backward extension, left and right lateral flexion ("side bending"), and left and right rotation ("twisting")), the Veteran's combined range of motion exceeded the 120 degrees required for the higher 20 percent rating.

Conversely, he did again have sufficient limitation in his range of motion during his more recent (and most recent) November 2012 VA compensation examination because the examiner indicated forward flexion was to 70 degrees, but with pain at 60 degrees.  And although, after repetitive-use testing with three repetitions, the Veteran reportedly had greater forward flexion - to 75 degrees - the examiner nonetheless conceded (albeit seemingly counterintuitively) that the Veteran had additional limitation of motion following repetitive-use testing and had functional loss and/or functional impairment after repetitive use consisting of less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  So when resolving this reasonable doubt in his favor, it is just as likely as not his forward flexion was again sufficiently restricted during that most recent examination to warrant assigning the higher 20 percent rating rather than the lesser 10 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.

The Veteran has never had sufficient limitation of motion, however, to warrant assigning an even greater rating (meaning higher than 20 percent), even when considering the effect of his pain on his range of motion.  There is not the required indication for a 40 percent rating of his forward flexion being limited to 30 degrees or less, nor is there the required indication of favor ankylosis of his entire thoracolumbar spine.  Note (5) in DCs 5235-42 explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.


Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

There is no disputing the Veteran has less than normal range of motion, but the 20 and 10 percent ratings concede as much.  And his motion is not so restricted as to be tantamount to ankylosis, which, from the above explanations, indicates there essentially is no motion at all.  He simply does not have this required level of impairment.

Consideration also has been given to assigning higher ratings under DC 5243 based on incapacitating episodes.  However, there is no evidence of record indicating he has experienced actual incapacitating episodes - in part meaning has been under a doctor's order for bed rest.  See Note (1) in DC 5243.  There certainly has not been this to the extent (frequency and duration) required for greater ratings.  Consequently, a rating based on incapacitating episodes is not warranted during this initial phase of evaluating the severity of this disability.

Lastly, while the Veteran has on occasion complained of symptoms like radiation of his pain into a lower extremity, there has not been objective confirmation of any neurologic impairment affecting his lower extremities (e.g., radiculopathy/sciatica) that is attributable to his service-connected low back disability.  He therefore cannot receive separate ratings of the type contemplated by Note (1) in DCs 5235-5242.  See also, as an example, 38 C.F.R. § 4.124a, DC 8520.


In reaching these conclusions, the Board has not overlooked the Veteran's lay statements regarding the severity of his low back disability, including his remarks about its effect on his day-to-day life and quality of life.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing chronic or persistent pain in his low back and resultantly having to make concessions in his daily activities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But with respect to the Rating Schedule, where the criteria set forth therein require medical expertise that he has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the VA examination reports and other medical evidence in the file.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Accordingly, a higher 20 percent initial rating for this low back disability is being granted from May 1, 2007, the day after his retirement from the service, but then a lesser 10 percent rating as of the day of his January 2009 VA examination, however, back to the higher 20-percent level of the day of his most recent VA examination in November 2012.  To reiterate, this is a "staging" of the rating for this disability.  See again Fenderson, 12 Vet. App. at 125-26.

V. Extra-schedular Consideration

Referral of this claim for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extra-schedular consideration is not warranted for this disability at issue, however.  A comparison of the Veteran's service-connected low back disability and the rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His low back disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his pain and consequent limited motion and mobility.  

His symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as the relevant DCs, which provide for compensation for painful and limited motion.  See Deluca, Mitchell, etc.  Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that his specific functional limitations, including with regards to his pain, and difficulty bending, driving, and working on his car, are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the Rating Schedule even if not specifically mentioned in the applicable DCs.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's low back disability is "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first prong of the three-part Thun test is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 
118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.


ORDER

A higher 20 percent initial rating is granted for the IVDS of the lumbar spine, status post laminectomy, from May 1, 2007 to January 9, 2009; the lesser 10 percent rating is assigned from January 10, 2009 to October 30, 2012; and the higher 20 percent rating again takes effect as of November 1, 2012, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


